DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed June 14, 2022 has been entered. Claims 1-5, 9-17, and 21-26 remain pending in the application. Claims 6-8 and 18-20 have been cancelled. Applicant’s amendments to the claims have overcome the objections and rejections under 35 USC 112 previously set forth in the Non-Final Office Action mailed March 14, 2022. 102

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11-17 and 24-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Regarding claims 11 and 24, the limitation “the tip of the inner sleeve extending longitudinally from the outer sleeve forms an ovoid shape extending longitudinally to the distal end of the inner sleeve” in both claims 11 and 24 is a recitation of new matter. The disclosure as originally filed does not provide support for the tip forming an ovoid shape. An “ovoid” has a specific definition of being a three-dimension shape resembling an egg. The tip of the inner sleeve is disclosed as having a flattened top and bottom, and is therefore not egg shaped in three dimensions. Additionally, Figure 2 shows a sectional view of the tip and does not depict an ovoid shape. Claim 12-17 is rejected for being dependent on claim 11; claims 25-26 are rejected for being dependent on claim 24.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 11-17 and 24-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Regarding claims 11 and 24, the limitation “the tip of the inner sleeve extending longitudinally from the outer sleeve forms an ovoid shape extending longitudinally to the distal end of the inner sleeve” in both claims 11 and 24 renders the claim indefinite. Because the disclosure as originally filed does not provide support for the tip forming an ovoid shape, the claimed shape of the tip of the inner sleeve is unclear. An “ovoid” has a specific definition of being a three-dimension shape resembling an egg, which is inconsistent with the disclosure of the tip. For examination purposes, the shape of the tip of the inner sleeve has been interpreted as having a flattened top, flattened bottom, curved left side, and curved right side, wherein the tip narrows extending longitudinally from the distal end of the outer sleeve to the distal end of the inner sleeve, consistent with Figures 1 and 2. Claim 12-17 is rejected for being dependent on claim 11; claims 25-26 are rejected for being dependent on claim 24.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 9-17, and 21-26 are rejected under 35 U.S.C. 103 as being unpatentable over Bonde et al. (US 2012/0323254) in view of Kassam (US 2008/0109026) and further in view of Jones et al. (US 2005/0288759).
Regarding claim 1, Bonde teaches a dilator catheter device (Figures 7A, 8A-8B) for inserting at least one or more medical components into a patient wherein the medical component passes longitudinally through the dilator catheter device, the device comprising: an outer sleeve (catheter 702) having a proximal end and a distal end (Figure 8A); an outer surface of the outer sleeve (outer surface of body 704), wherein the outer surface of the outer sleeve has a flattened top, a flattened bottom, a curved left side, and a curved right side (“a catheter 702 having a single lumen body 704 but with a lateral cross-section having an oblong shape such as an ellipse” [0066]; Figure 7A wherein “flattened” has been interpreted as flattened as compared to an outer surface having a circular cross-section), wherein the outer surface of the outer sleeve extends from the proximal end to the distal end without tapering (Figure 8A); an opening (oblong lumen 706) in the outer sleeve extending longitudinally from the proximal end to the distal end without narrowing from the proximal end to the distal end, wherein the opening in the outer sleeve has a size that remains constant from the proximal end to the distal end (Figures 7A and 8A; “removable introducer 708 having a conical distal end for ease of insertion is present within an oblong lumen 706” [0066]; “FIG. 8B shows the lumen body 704 of the catheter 702 in position with the medical leads 218, 220 being inserted through the lumen 706” [0068]); an inner sleeve (introducer 708) inserted into the opening of the outer sleeve (“removable introducer 708 having a conical distal end for ease of insertion is present within an oblong lumen 706” [0066]; Figures 7A and 8A), the inner sleeve having a proximal end and a distal end (Figure 8A), wherein the inner sleeve protrudes longitudinally outward from the distal end of the outer sleeve (Figure 7A); an opening (lumen 710) in the inner sleeve extending longitudinally from the proximal end to the distal end (Figure 8A; “The introducer 708 also includes a lumen 710 that may be used to receive a guidewire or a needle during insertion of the catheter 702 into the defined space within the body” [0066]), an outer surface of the inner sleeve (outer surface  of introducer 708; Figure 7A), wherein the outer surface of the inner sleeve defines the opening in the inner sleeve (Figure 7A); a tip of the inner sleeve extending longitudinally from the distal end of the outer sleeve (Figure 7A), wherein the tip has a top, bottom, left side, and a right side, wherein the left and right side are curved (Figure 7A; “removable introducer 708 having a conical distal end” [0066]); and wherein the tip narrows extending longitudinally from the distal end of the outer sleeve to the distal end of the inner sleeve (Figure 7A).
Bonde fails to explicitly teach the inner sleeve having a greater length than the outer sleeve, wherein the inner sleeve protrudes longitudinally outward from the proximal end of the outer sleeve; and wherein the outer surface of the inner sleeve extends laterally outward to form a flared end of the inner sleeve located at the proximal end, wherein the flared end extends laterally outward beyond the outer surface of the outer sleeve that abuts the flared end; and wherein the top and bottom are flattened. Kassam teaches a dilator catheter device (apparatus 10) comprising an outer sleeve (cannula 12) having a proximal and distal end (Figure 2); an inner sleeve (dilating obturator 14) inserted into an opening of the outer sleeve (Figure 3), the inner sleeve having a proximal end (proximal handle portion 28) and a distal end (dilating tip 310), the inner sleeve having a greater length than the outer sleeve (Figures 2 and 3), wherein the inner sleeve protrudes longitudinally outward from the distal end of the outer sleeve and the inner sleeve protrudes longitudinally outward from the proximal end of the outer sleeve (Figure 3); and wherein the outer surface of the inner sleeve extends laterally outward to form a flared end (proximal handle portion 28) of the inner sleeve located at the proximal end, wherein the flared end extends laterally outward beyond the outer surface of the outer sleeve that abuts the flared end (Figure 3). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the dilator catheter device of Bonde such that the inner sleeve has a greater length that the outer sleeve to protrude longitudinal outward from the proximal end of the outer sleeve and wherein the outer surface of the inner sleeve extends laterally outward to form a flared end of the inner sleeve located at the proximal end, wherein the flared end extends laterally outward beyond the outer surface of the outer sleeve that abuts the flared end based on the teachings of Kassam to provide a handle at the proximal end of the inner sleeve to assist in removing the inner sleeve once the outer sleeve has been properly positioned (Kassam [0034] and [0042]).
Modified Bonde in view of Kassam fails to explicitly teach the tip of the inner sleeve having a top, bottom, left side, and a right side, wherein the top and bottom are flattened, wherein the left and right side are curved. Jones teaches a dilator catheter device (introducer 10a) comprising an outer sleeve (outer sheath 12a) and an inner sleeve (inner penetrator 14a) removably inserted into the opening of the outer sleeve (Figure 1A), a tip of the inner sleeve extending longitudinally from the distal end of the outer sleeve (Figures 1D and 1F), the tip of the inner sleeve having a top, bottom, left side, and a right side, wherein the top and bottom are flattened, wherein the left and right side are curved (“outer sheath 12a, lumen 28a, and inner penetrator 14a may have oblong…cross-sections” [0050]; “the inner penetrator including…a body region having a cross-sectional shape and size substantially conforming to a cross-sectional shape and size of the outer sheath” [0008]; Figure 1D). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the tip of the inner sleeve of Bonde to have a flattened top and bottom and curved left and right sides based on the teachings of Jones to provide the inner sleeve with a shape that conforms to the shape of the opening of the outer sleeve and prevents rotation of the inner sleeve within the outer sleeve that allows the operator to ensure that the dilator device is properly positioned (Jones [0008], [0050]). 

Regarding claim 2, modified Bonde teaches the device of claim 1 wherein a cross section of the opening (lumen 710) of the inner sleeve (introducer 708) along the longitudinal axis is smaller than a cross section of the opening (lumen 706) of the outer sleeve (catheter 702) along the longitudinal axis (Figure 7A), wherein the cross section of the opening of the outer sleeve remains constant from the proximal end to the distal end (Figures 7A and 8A; “removable introducer 708 having a conical distal end for ease of insertion is present within an oblong lumen 706” [0066]; “FIG. 8B shows the lumen body 704 of the catheter 702 in position with the medical leads 218, 220 being inserted through the lumen 706” [0068]).

Regarding claim 3, modified Bonde teaches the device of claim 1. Modified Bonde fails to explicitly teach the flared end is sized not to pass through the opening of the outer sleeve. Kassam teaches a dilator catheter device (apparatus 10) comprising an outer sleeve (cannula 12) and an inner sleeve (dilating obturator 14) having a flared end (proximal handle portion 28) located at its proximal end, wherein the flared end is sized not to pass through the opening of the outer sleeve (Figure 3). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the dilator catheter device of Bonde such that the inner sleeve has flared end sized not to pass through the opening of the outer sleeve based on the teachings of Kassam to provide a handle at the proximal end of the inner sleeve to assist in removing the inner sleeve once the outer sleeve has been properly positioned (Kassam [0034] and [0042]).

Regarding claim 4, modified Bonde teaches the device of claim 3 wherein the tip of the inner sleeve (introducer 708) extends to the distal end (“removable introducer 708 having a conical distal end” [0066]; Figure 7A); wherein the top angles longitudinally downward from the distal end of the outer sleeve to the distal end of the inner sleeve; wherein the bottom angles longitudinally upward from the distal end of the outer sleeve to the distal end of the inner sleeve (Figure 7A; [0066]). Modified Bonde fails to explicitly teach the tip is not conical; wherein cross sections of the tip of the inner sleeve extending longitudinally from the outer sleeve form ovals decreasing in size as the inner sleeve extends to the distal end of the inner sleeve. Jones teaches a dilator catheter device (introducer 10a) comprising an outer sleeve (outer sheath 12a) and an inner sleeve (inner penetrator 14a), wherein a tip of the inner sleeve extends to the distal end of the inner sleeve (Figures 1D and 1F), wherein the tip is not conical (Figures 1D and 1F); wherein cross sections of the tip of the inner sleeve extending longitudinally from the outer sleeve form ovals decreasing in size as the inner sleeve extends to the distal end of the inner sleeve (“outer sheath 12a, lumen 28a, and inner penetrator 14a may have oblong…cross-sections” [0050]; “the inner penetrator including…a body region having a cross-sectional shape and size substantially conforming to a cross-sectional shape and size of the outer sheath” [0008]; Figure 1D); wherein the top angles longitudinally downward from the distal end of the outer sleeve to the distal end of the inner sleeve; wherein the bottom angles longitudinally upward from the distal end of the outer sleeve to the distal end of the inner sleeve (Figure 1F, wherein the distal-most portion of the tip of inner penetrator 14a tapers inward from the top and bottom). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the tip of the inner sleeve of Bonde to not be conical, wherein cross sections of the tip of the inner sleeve extending longitudinally from the outer sleeve form ovals decreasing in size as the inner sleeve extends to the distal end of the inner sleeve based on the teachings of Jones to provide the inner sleeve with a shape that conforms to the shape of the opening of the outer sleeve and prevents rotation of the inner sleeve within the outer sleeve that allows the operator to ensure that the dilator device is properly positioned (Jones [0008], [0050]). 

Regarding claim 5, modified Bonde teaches the device of claim 4 wherein the inner sleeve is removable from the outer sleeve (“A removable introducer 708” [0066]; Figures 8A-8B).

Regarding claim 9, modified Bonde teaches the device of claim 1 wherein the opening (lumen 706) of the outer sleeve (catheter 702) is sized to accept insertion of a first electrically conductive lead (lead 218) and a second electrically conductive lead (lead 220) longitudinally through the opening of the outer sleeve from the proximal end to the distal end, wherein an end of the first electrically conductive lead is detached from an end of the second electrically conductive lead to separate the first electrically conductive lead from the second electrically conductive lead, wherein the end of the first electrically conductive lead moves in relation to the end of the second electrically conductive lead (“FIG. 8B shows the lumen body 704 of the catheter 702 in position with the medical leads 218, 220 being inserted through the lumen 706 pursuant to insertion operation 906 once the guidewire 216 and introducer 708 have been removed pursuant to removal operation 904.” [0068]; Figure 8B).
Regarding claim 10, modified Bonde teaches the device of claim 1. Modified Bonde fails to explicitly teach the proximal end of the inner sleeve increases in size to limit passage of the inner sleeve through the outer sleeve, wherein an outer surface of the inner sleeve has a flattened top, a flattened bottom, a curved left side, and a curved right side. Kassam teaches a dilator catheter device (apparatus 10) comprising an outer sleeve (cannula 12) and an inner sleeve (dilating obturator 14), wherein the proximal end (proximal handle portion 28) of the inner sleeve increases in size to limit passage of the inner sleeve through the outer sleeve (Figures 1-3). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the dilator catheter device of Bonde such that the proximal end of the inner sleeve increases in size to limit passage of the inner sleeve through the outer sleeve based on the teachings of Kassam to provide a handle at the proximal end of the inner sleeve to assist in removing the inner sleeve once the outer sleeve has been properly positioned (Kassam [0034] and [0042]). Modified Bonde in view of Kassam fails to explicitly teach an outer surface of the inner sleeve has a flattened top, a flattened bottom, a curved left side, and a curved right side. Jones teaches a dilator catheter device (introducer 10a) comprising an outer sleeve (outer sheath 12a) having a flattened top, a flattened bottom, a curved left side, and a curved right side (“outer sheath 12a, lumen 28a, and inner penetrator 14a may have oblong…cross-sections” [0050]; Figure 1E); and an inner sleeve (inner penetrator 14a) removably inserted into the opening of the outer sleeve (Figure 1A), wherein an outer surface of the inner sleeve has a flattened top, a flattened bottom, a curved left side, and a curved right side (“outer sheath 12a, lumen 28a, and inner penetrator 14a may have oblong…cross-sections” [0050]; “the inner penetrator including…a body region having a cross-sectional shape and size substantially conforming to a cross-sectional shape and size of the outer sheath” [0008]; Figure 1D). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the outer surface of the inner sleeve of Bonde to have a flattened top, a flattened bottom, a curved left side, and a curved right side based on the teachings of Jones to provide the inner sleeve with a shape that conforms to the shape of the opening of the outer sleeve and prevents rotation of the inner sleeve within the outer sleeve that allows the operator to ensure that the dilator device is properly positioned (Jones [0008], [0050]). 

Regarding claim 11, Bonde teaches a dilator catheter device (Figures 7A, 8A-8B) for inserting at least one or more medical components into a patient wherein the medical component passes longitudinally through the dilator catheter device, the device comprising: an outer sleeve (catheter 702) having a proximal end and a distal end (Figure 8A); an outer surface of the outer sleeve (outer surface of body 704), wherein the outer surface of the outer sleeve has a flattened top, a flattened bottom, a curved left side, and a curved right side (“a catheter 702 having a single lumen body 704 but with a lateral cross-section having an oblong shape such as an ellipse” [0066]; Figure 7A wherein “flattened” has been interpreted as flattened as compared to an outer surface having a circular cross-section), wherein an outer surface of the outer sleeve maintains a tubular shape from the proximal end to the distal end without tapering from the proximal end to the distal end (Figure 8A);  an inner surface (inner surface of body 704 forming lumen 706) of the outer sleeve (catheter 702) having a flattened top, a flattened bottom, a curved right side, and a curved left side (“a catheter 702 having a single lumen body 704 but with a lateral cross-section having an oblong shape such as an ellipse” [0066]; Figure 7A wherein “flattened” has been interpreted as flattened as compared to an outer surface having a circular cross-section); an opening (oblong lumen 706) in the outer sleeve extending longitudinally from the proximal end to the distal end (Figures 8A and 8B); wherein the opening in the outer sleeve extends from the proximal end to the distal end without tapering to decrease a size of the opening within the outer sleeve (Figures 7A and 8A; “removable introducer 708 having a conical distal end for ease of insertion is present within an oblong lumen 706” [0066]; “FIG. 8B shows the lumen body 704 of the catheter 702 in position with the medical leads 218, 220 being inserted through the lumen 706” [0068]), wherein the opening of the outer sleeve is formed by the inner surface of the outer sleeve (Figure 7A), the opening of the outer sleeve having a flattened top, a flattened bottom, a curved right side, and a curved left side (oblong lumen 706; Figure 7A wherein “flattened” has been interpreted as flattened as compared to an outer surface having a circular cross-section); an inner sleeve (introducer 708) inserted into the opening of the outer sleeve (“removable introducer 708 having a conical distal end for ease of insertion is present within an oblong lumen 706” [0066]; Figures 7A and 8A), the inner sleeve having a proximal end and a distal end (Figure 8A), wherein the inner sleeve protrudes longitudinally outward from the distal end of the outer sleeve (Figure 7A), wherein the inner sleeve is removable from the outer sleeve (“removable introducer 708”); an opening (lumen 710) in the inner sleeve extending longitudinally from the proximal end to the distal end (Figure 8A; “The introducer 708 also includes a lumen 710 that may be used to receive a guidewire or a needle during insertion of the catheter 702 into the defined space within the body” [0066]); an outer surface of the inner sleeve (outer surface  of introducer 708; Figure 7A), wherein the outer surface of the inner sleeve defines the opening in the inner sleeve (Figure 7A); and a tip of the inner sleeve extending longitudinally from the distal end of the outer sleeve (Figure 7A).
Bonde fails to explicitly teach the inner sleeve having a greater length than the outer sleeve, wherein the inner sleeve protrudes longitudinally outward from the proximal end of the outer sleeve; and wherein the outer surface of the inner sleeve extends laterally outward to form a flared end of the inner sleeve located at the proximal end, wherein the flared end extends laterally outward beyond the outer surface of the outer sleeve that abuts the flared end; wherein the proximal end of the outer sleeve abuts the flared end of the inner sleeve, wherein the outer surface of the outer sleeve at the proximal end maintains the tubular shape without extending laterally outward to abut the flared end, and wherein the tip of the inner sleeve extending longitudinally from the outer sleeve forms an ovoid shape extending longitudinally to the distal end of the inner sleeve. Kassam teaches a dilator catheter device (apparatus 10) comprising an outer sleeve (cannula 12) having a proximal and distal end (Figure 2); an inner sleeve (dilating obturator 14) inserted into an opening of the outer sleeve (Figure 3), the inner sleeve having a proximal end (proximal handle portion 28) and a distal end (dilating tip 310), the inner sleeve having a greater length than the outer sleeve (Figures 2 and 3), wherein the inner sleeve protrudes longitudinally outward from the distal end of the outer sleeve and the inner sleeve protrudes longitudinally outward from the proximal end of the outer sleeve (Figure 3); and wherein the outer surface of the inner sleeve extends laterally outward to form a flared end (proximal handle portion 28) of the inner sleeve located at the proximal end, wherein the flared end extends laterally outward beyond the outer surface of the outer sleeve that abuts the flared end (Figure 3); wherein the proximal end of the outer sleeve abuts the flared end of the inner sleeve, wherein the outer surface of the outer sleeve at the proximal end maintains the tubular shape without extending laterally outward to abut the flared end (Figures 1-3). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the dilator catheter device of Bonde such that the inner sleeve has a greater length that the outer sleeve to protrude longitudinal outward from the proximal end of the outer sleeve and wherein the outer surface of the inner sleeve extends laterally outward to form a flared end of the inner sleeve located at the proximal end, wherein the flared end extends laterally outward beyond the outer surface of the outer sleeve that abuts the flared end, wherein the outer surface of the outer sleeve at the proximal end maintains the tubular shape without extending laterally outward to abut the flared end based on the teachings of Kassam to provide a handle at the proximal end of the inner sleeve to assist in removing the inner sleeve once the outer sleeve has been properly positioned (Kassam [0034] and [0042]).
Modified Bonde in view of Kassam fails to explicitly teach the tip of the inner sleeve extending longitudinally from the outer sleeve forms an ovoid shape extending longitudinally to the distal end of the inner sleeve. Jones teaches a dilator catheter device (introducer 10a) comprising an outer sleeve (outer sheath 12a) and an inner sleeve (inner penetrator 14a), a tip of the inner sleeve extending longitudinally from the distal end of the outer sleeve (Figures 1D and 1F), wherein the tip of the inner sleeve extending longitudinally from the outer sleeve forms an ovoid shape extending longitudinally to the distal end of the inner sleeve (Figure 1D; wherein portion of the inner penetrator 14a extending longitudinally from the distal end of the outer sleeve tapers inwardly to from a generally elliptical or ovoid shape; see rejection under 35 USC 112 above). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the tip of the inner sleeve of Bonde to form an ovoid shape based on the teachings of Jones to allow the device to “pass easily over a guide wire without creating a false passage in an undesirable location in the tissue” (Jones [0046]). 

Regarding claim 12, modified Bonde teaches the device of claim 10. Modified Bonde fails to explicitly teach the proximal end of the inner sleeve increases in size to limit passage of the inner sleeve through the outer sleeve, wherein an outer surface of the inner sleeve has a flattened top, a flattened bottom, a curved left side, and a curved right side. Kassam teaches a dilator catheter device (apparatus 10) comprising an outer sleeve (cannula 12) and an inner sleeve (dilating obturator 14), wherein the proximal end (proximal handle portion 28) of the inner sleeve increases in size to limit passage of the inner sleeve through the outer sleeve (Figures 1-3). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the dilator catheter device of Bonde such that the proximal end of the inner sleeve increases in size to limit passage of the inner sleeve through the outer sleeve based on the teachings of Kassam to provide a handle at the proximal end of the inner sleeve to assist in removing the inner sleeve once the outer sleeve has been properly positioned (Kassam [0034] and [0042]). Modified Bonde in view of Kassam fails to explicitly teach an outer surface of the inner sleeve has a flattened top, a flattened bottom, a curved left side, and a curved right side. Jones teaches a dilator catheter device (introducer 10a) comprising an outer sleeve (outer sheath 12a) having a flattened top, a flattened bottom, a curved left side, and a curved right side (“outer sheath 12a, lumen 28a, and inner penetrator 14a may have oblong…cross-sections” [0050]; Figure 1E); and an inner sleeve (inner penetrator 14a) removably inserted into the opening of the outer sleeve (Figure 1A), wherein an outer surface of the inner sleeve has a flattened top, a flattened bottom, a curved left side, and a curved right side (“outer sheath 12a, lumen 28a, and inner penetrator 14a may have oblong…cross-sections” [0050]; “the inner penetrator including…a body region having a cross-sectional shape and size substantially conforming to a cross-sectional shape and size of the outer sheath” [0008]; Figure 1D). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the outer surface of the inner sleeve of Bonde to have a flattened top, a flattened bottom, a curved left side, and a curved right side based on the teachings of Jones to provide the inner sleeve with a shape that conforms to the shape of the opening of the outer sleeve and prevents rotation of the inner sleeve within the outer sleeve that allows the operator to ensure that the dilator device is properly positioned (Jones [0008], [0050]).

Regarding claim 13, modified Bonde teaches the device of claim 11 wherein a cross section of the opening (lumen 710) of the inner sleeve (introducer 708) along the longitudinal axis is smaller than a cross section of the opening (lumen 706) of the outer sleeve (catheter 702) along the longitudinal axis (Figure 7A), wherein the cross section of the opening of the outer sleeve remains constant from the proximal end to the distal end (Figures 7A and 8A; “removable introducer 708 having a conical distal end for ease of insertion is present within an oblong lumen 706” [0066]; “FIG. 8B shows the lumen body 704 of the catheter 702 in position with the medical leads 218, 220 being inserted through the lumen 706” [0068]).

Regarding claim 14, modified Bonde teaches the device of claim 11, wherein the tip of the inner sleeve (introducer 708) extends to the distal end (“removable introducer 708 having a conical distal end” [0066]; Figure 7A), wherein the tip extends longitudinally from the distal end of the outer sleeve (Figure 7A); wherein the tip has a top, bottom, left side, and a right side, wherein the left and right side are curved (Figure 7A); and wherein the tip narrows extending longitudinally from the distal end of the outer sleeve to the distal end of the inner sleeve (Figure 7A); and wherein the top angles longitudinally downward from the distal end of the outer sleeve to the distal end of the inner sleeve; wherein the bottom angles longitudinally upward from the distal end of the outer sleeve to the distal end of the inner sleeve (Figure 7A; [0066]). 
Modified Bonde fails to explicitly teach the flared end is sized not to pass through the opening of the outer wall; and wherein the tip is not conical; wherein the top and bottom are flattened. Kassam teaches a dilator catheter device (apparatus 10) comprising an outer sleeve (cannula 12) and an inner sleeve (dilating obturator 14) having a flared end (proximal handle portion 28) located at its proximal end, wherein the flared end is sized not to pass through the opening of the outer sleeve (Figure 3). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the dilator catheter device of Bonde such that the inner sleeve has flared end sized not to pass through the opening of the outer sleeve based on the teachings of Kassam to provide a handle at the proximal end of the inner sleeve to assist in removing the inner sleeve once the outer sleeve has been properly positioned (Kassam [0034] and [0042]). 
Modified Bonde fails to explicitly teach the tip is not conical; wherein the top and bottom are flattened. Jones teaches a dilator catheter device (introducer 10a) comprising an outer sleeve (outer sheath 12a) and an inner sleeve (inner penetrator 14a) removably inserted into the opening of the outer sleeve (Figure 1A), a tip of the inner sleeve extends to the distal end (Figures 1D and 1F); wherein the tip is not conical (Figure 1D), the tip of the inner sleeve having a top, bottom, left side, and a right side, wherein the top and bottom are flattened, wherein the left and right side are curved (“outer sheath 12a, lumen 28a, and inner penetrator 14a may have oblong…cross-sections” [0050]; “the inner penetrator including…a body region having a cross-sectional shape and size substantially conforming to a cross-sectional shape and size of the outer sheath” [0008]; Figure 1D); wherein the top angles longitudinally downward from the distal end of the outer sleeve to the distal end of the inner sleeve; wherein the bottom angles longitudinally upward from the distal end of the outer sleeve to the distal end of the inner sleeve (Figure 1F, wherein the distal-most portion of the tip of inner penetrator 14a tapers inward from the top and bottom). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the tip of the inner sleeve of Bonde to not be conical and have a flattened top and bottom and curved left and right sides based on the teachings of Jones to provide the inner sleeve with a shape that conforms to the shape of the opening of the outer sleeve and prevents rotation of the inner sleeve within the outer sleeve that allows the operator to ensure that the dilator device is properly positioned (Jones [0008], [0050]). 

Regarding claim 15, modified Bonde teaches the device of claim 11 wherein the outer sleeve (catheter 702) smoothly transitions to the inner sleeve (introducer 708; Figure 7A).

Regarding claim 16, modified Bonde teaches the device of claim 12. Modified Bonde fails to explicitly teach the inner sleeve is flexible and the outer sleeve is flexible. Jones teaches a dilator catheter device (introducer 10a) comprising an outer sleeve (outer sheath 12a) that is flexible (“outer sheath 12a may be formed from a flexible material” [0046]) and an inner sleeve (inner penetrator 14a) that is flexible (“inner penetrator 14b is more flexible than outer sheath 12b” [0056], see also [0044]). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the outer and inner sleeves of Bonde to be flexible based on the teachings of Jones to allow the dilator device to flex in order to follow a guide wire, and maneuver around obstruction or physical structures in the body to allow for placement of the dilator device into tissues such as the paravertebral tissue and epidural space (Jones [0046] and [0056]).

Regarding claim 17, modified Bonde teaches The device of claim 11 wherein the opening (lumen 706) of the outer sleeve (catheter 702) is sized to accept insertion of a first electrically conductive lead (lead 218) and a second electrically conductive lead (lead 220) through the outer sleeve from the proximal end to the distal end, wherein an end of the first electrically conductive lead is detached from an end of the second electrically conductive lead to separate the first electrically conductive lead from the second electrically conductive lead, wherein the end of the first electrically conductive lead moves in relation to the end of the second electrically conductive lead (“FIG. 8B shows the lumen body 704 of the catheter 702 in position with the medical leads 218, 220 being inserted through the lumen 706 pursuant to insertion operation 906 once the guidewire 216 and introducer 708 have been removed pursuant to removal operation 904.” [0068]; Figure 8B).

Regarding claim 21, modified Bonde teaches the device of claim 1 further comprising: an inner surface (inner surface of body 704 forming lumen 706) of the outer sleeve (catheter 702) that forms the opening (lumen 706) of the outer sleeve (Figure 7A), the inner surface of the outer sleeve having a flattened top, a flattened bottom, a curved right side, and a curved left side (“a catheter 702 having a single lumen body 704 but with a lateral cross-section having an oblong shape such as an ellipse” [0066]; Figure 7A wherein “flattened” has been interpreted as flattened as compared to an outer surface having a circular cross-section); the opening (oblong lumen 706) of the outer sleeve having a flattened top, a flattened bottom, a curved right side, and a curved left side (oblong lumen 706; Figure 7A wherein “flattened” has been interpreted as flattened as compared to an outer surface having a circular cross-section). 
Regarding claim 22, modified Bonde teaches the device of claim 21. Modified Bonde fails to explicitly teach an outer surface of the inner sleeve has a flattened top, a flattened bottom, a curved left side, and a curved right side. Jones teaches a dilator catheter device (introducer 10a) comprising an outer sleeve (outer sheath 12a) having a flattened top, a flattened bottom, a curved left side, and a curved right side (“outer sheath 12a, lumen 28a, and inner penetrator 14a may have oblong…cross-sections” [0050]; Figure 1E); and an inner sleeve (inner penetrator 14a) removably inserted into the opening of the outer sleeve (Figure 1A), wherein an outer surface of the inner sleeve has a flattened top, a flattened bottom, a curved left side, and a curved right side (“outer sheath 12a, lumen 28a, and inner penetrator 14a may have oblong…cross-sections” [0050]; “the inner penetrator including…a body region having a cross-sectional shape and size substantially conforming to a cross-sectional shape and size of the outer sheath” [0008]; Figure 1D). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the outer surface of the inner sleeve of Bonde to have a flattened top, a flattened bottom, a curved left side, and a curved right side based on the teachings of Jones to provide the inner sleeve with a shape that conforms to the shape of the opening of the outer sleeve and prevents rotation of the inner sleeve within the outer sleeve that allows the operator to ensure that the dilator device is properly positioned (Jones [0008], [0050]). 

Regarding claim 23, modified Bonde teaches the device of claim 22. Modified Bonde fails to explicitly teach the inner sleeve is flexible and the outer sleeve is flexible. Jones teaches a dilator catheter device (introducer 10a) comprising an outer sleeve (outer sheath 12a) that is flexible (“outer sheath 12a may be formed from a flexible material” [0046]) and an inner sleeve (inner penetrator 14a) that is flexible (“inner penetrator 14b is more flexible than outer sheath 12b” [0056], see also [0044]). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the outer and inner sleeves of Bonde to be flexible based on the teachings of Jones to allow the dilator device to flex in order to follow a guide wire, and maneuver around obstruction or physical structures in the body to allow for placement of the dilator device into tissues such as the paravertebral tissue and epidural space (Jones [0046] and [0056]).

Regarding claim 24, Bonde teaches a dilator catheter device (Figures 7A, 8A-8B) for inserting at least one or more medical components into a patient wherein the component passes longitudinally through the dilator catheter device, the device comprising: an outer sleeve (catheter 702) having a proximal end and a distal end (Figure 8A); an outer surface of the outer sleeve (outer surface of body 704), wherein the outer surface of the outer sleeve has a flattened top, a flattened bottom, a curved left side, and a curved right side (“a catheter 702 having a single lumen body 704 but with a lateral cross-section having an oblong shape such as an ellipse” [0066]; Figure 7A wherein “flattened” has been interpreted as flattened as compared to an outer surface having a circular cross-section), wherein the outer surface of the outer sleeve maintains a tubular shape from the proximal end to the distal end without tapering from the proximal end to the distal end (Figures 7A, 8A-8B);  wherein the outer surface of the outer sleeve maintains the tubular shape to a tip of the outer sleeve located at a distal end of the outer sleeve (Figure 7A), wherein the outer surface of the outer sleeve does not narrow at the tip located at the distal end (Figure 7A, 8A-8B); an inner surface of the outer sleeve having a flattened top, a flattened bottom, a curved right side, and a curved left side (“a catheter 702 having a single lumen body 704 but with a lateral cross-section having an oblong shape such as an ellipse” [0066]; Figure 7A wherein “flattened” has been interpreted as flattened as compared to an outer surface having a circular cross-section); an opening (oblong lumen 706) in the outer sleeve extending longitudinally from the proximal end to the distal end, wherein the opening in the outer sleeve extends from the proximal end to the distal end without tapering to decrease a size of the opening within the outer sleeve (Figures 7A and 8A; “removable introducer 708 having a conical distal end for ease of insertion is present within an oblong lumen 706” [0066]; “FIG. 8B shows the lumen body 704 of the catheter 702 in position with the medical leads 218, 220 being inserted through the lumen 706” [0068]), wherein the opening of the outer sleeve is formed by the inner surface of the outer sleeve, the opening in the outer sleeve having a flattened top, a flattened bottom, a curved right side, and a curved left side (oblong lumen 706; Figure 7A wherein “flattened” has been interpreted as flattened as compared to an outer surface having a circular cross-section); an inner sleeve (introducer 708) inserted into the opening of the outer sleeve (“removable introducer 708 having a conical distal end for ease of insertion is present within an oblong lumen 706” [0066]; Figures 7A and 8A), the inner sleeve having a proximal end and a distal end, wherein the inner sleeve protrudes longitudinally outward from the distal end of the outer sleeve (Figure 7A), wherein the inner sleeve is removable from the outer sleeve (“A removable introducer 708” [0066]; Figures 8A-8B); an opening (lumen 710) in the inner sleeve extending longitudinally from the proximal end to the distal end (Figure 8A; “The introducer 708 also includes a lumen 710 that may be used to receive a guidewire or a needle during insertion of the catheter 702 into the defined space within the body” [0066]); and a tip of the inner sleeve extending longitudinally from the distal end of the outer sleeve (Figure 7A), wherein the tip has a top, bottom, left side, and a right side (Figure 7A), wherein the left side and right side are curved (“removable introducer 708 having a conical distal end” [0066]; Figure 7A), wherein the tip of the inner sleeve narrows as the tip extends longitudinally from the distal end of the outer sleeve towards the distal end of the inner sleeve (Figure 7A); wherein the top angles longitudinally downward from the distal end of the outer sleeve to the distal end of the inner sleeve; wherein the bottom angles longitudinally upward from the distal end of the outer sleeve to the distal end of the inner sleeve (Figure 7A; [0066]).
Bonde fails to explicitly teach the inner sleeve having a greater length than the outer sleeve, wherein the inner sleeve protrudes longitudinally outward from the proximal end of the outer sleeve; wherein the top and bottom are flattened, wherein the tip of the inner sleeve does not form a conical shape; wherein the tip of the inner sleeve extending longitudinally from the outer sleeve forms an ovoid shape extending to the distal end of the inner sleeve. Kassam teaches a dilator catheter device (apparatus 10) comprising an outer sleeve (cannula 12) having a proximal and distal end (Figure 2); an inner sleeve (dilating obturator 14) inserted into an opening of the outer sleeve (Figure 3), the inner sleeve having a proximal end (proximal handle portion 28) and a distal end (dilating tip 310), the inner sleeve having a greater length than the outer sleeve (Figures 2 and 3), wherein the inner sleeve protrudes longitudinally outward from the distal end of the outer sleeve and the inner sleeve protrudes longitudinally outward from the proximal end of the outer sleeve (Figure 3). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the dilator catheter device of Bonde such that the inner sleeve has a greater length that the outer sleeve to protrude longitudinal outward from the proximal end of the outer sleeve based on the teachings of Kassam to provide a handle at the proximal end of the inner sleeve to assist in removing the inner sleeve once the outer sleeve has been properly positioned (Kassam [0034] and [0042]).
Modified Bonde in view of Kassam fails to explicitly teach the top and bottom are flattened, wherein the tip of the inner sleeve does not form a conical shape; wherein the tip of the inner sleeve extending longitudinally from the outer sleeve forms an ovoid shape extending to the distal end of the inner sleeve. Jones teaches a dilator catheter device (introducer 10a) comprising an outer sleeve (outer sheath 12a) and an inner sleeve (inner penetrator 14a) removably inserted into the opening of the outer sleeve (Figure 1A), a tip of the inner sleeve extending longitudinally from the distal end of the outer sleeve (Figures 1D and 1F), the tip of the inner sleeve having a top, bottom, left side, and a right side, wherein the top and bottom are flattened, wherein the left and right side are curved (“outer sheath 12a, lumen 28a, and inner penetrator 14a may have oblong…cross-sections” [0050]; “the inner penetrator including…a body region having a cross-sectional shape and size substantially conforming to a cross-sectional shape and size of the outer sheath” [0008]; Figure 1D), wherein the tip of the inner sleeve does not form a conical shape (Figures 1D and 1F), , wherein the tip of the inner sleeve extending longitudinally from the outer sleeve forms an ovoid shape extending to the distal end of the inner sleeve (Figure 1D; wherein portion of the inner penetrator 14a extending longitudinally from the distal end of the outer sleeve tapers inwardly to from a generally elliptical or ovoid shape; see rejection under 35 USC 112 above); and wherein the top angles longitudinally downward from the distal end of the outer sleeve to the distal end of the inner sleeve; wherein the bottom angles longitudinally upward from the distal end of the outer sleeve to the distal end of the inner sleeve (Figure 1F, wherein the distal-most portion of the tip of inner penetrator 14a tapers inward from the top and bottom). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the tip of the inner sleeve of Bonde to have a flattened top and bottom and curved left and right sides, not form a conical shape, and to form an ovoid shape based on the teachings of Jones to provide the inner sleeve with a shape that conforms to the shape of the opening of the outer sleeve and prevents rotation of the inner sleeve within the outer sleeve that allows the operator to ensure that the dilator device is properly positioned (Jones [0008], [0050]) and to allow the device to “pass easily over a guide wire without creating a false passage in an undesirable location in the tissue” (Jones [0046]). 

Regarding claim 25, modified Bonde teaches the device of claim 24 further comprising: an outer surface of the inner sleeve (outer surface of introducer 708), wherein the outer surface of the inner sleeve defines the opening (lumen 710) in the inner sleeve (Figure 7A). Modified Bonde fails to explicitly teach the outer surface of the inner sleeve extends laterally outward to form a flared end of the inner sleeve located at the proximal end, wherein the flared end extends laterally outward beyond the outer surface of the outer sleeve; wherein the proximal end of the outer sleeve abuts the flared end of the inner sleeve, wherein the outer surface of the outer sleeve maintains the tubular shape without extending laterally outward when abutting the flared end. Kassam teaches a dilator catheter device (apparatus 10) comprising an outer sleeve (cannula 12) having a proximal and distal end (Figure 2); an inner sleeve (dilating obturator 14) inserted into an opening of the outer sleeve (Figure 3), the inner sleeve having a proximal end (proximal handle portion 28) and a distal end (dilating tip 310); and wherein the outer surface of the inner sleeve extends laterally outward to form a flared end (proximal handle portion 28) of the inner sleeve located at the proximal end, wherein the flared end extends laterally outward beyond the outer surface of the outer sleeve (Figures 1-3); wherein the proximal end of the outer sleeve abuts the flared end of the inner sleeve (Figure 3), wherein the outer surface of the outer sleeve maintains the tubular shape without extending laterally outward when abutting the flared end (Figures 2-3). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the dilator catheter device of Bonde to include that the outer surface of the inner sleeve extends laterally outward to form a flared end of the inner sleeve located at the proximal end, wherein the flared end extends laterally outward beyond the outer surface of the outer sleeve that abuts the flared end and the outer surface of the outer sleeve maintains its tubular shape based on the teachings of Kassam to provide a handle at the proximal end of the inner sleeve to assist in removing the inner sleeve once the outer sleeve has been properly positioned (Kassam [0034] and [0042]).

Regarding claim 26, modified Bonde teaches the device of claim 24 wherein the opening (lumen 706) in the outer sleeve (catheter 702) extending from the proximal end of the outer sleeve to the distal end of the outer sleeve is large enough to accept insertion of a first electrically conductive lead (lead 218) and a second electrically conductive lead (lead 220), wherein an end of the first electrically conductive lead is detached from an end of the second electrically conductive lead to allow for movement of the end of the first electrically conductive lead in relation to the end of the second electrically conductive lead (“FIG. 8B shows the lumen body 704 of the catheter 702 in position with the medical leads 218, 220 being inserted through the lumen 706 pursuant to insertion operation 906 once the guidewire 216 and introducer 708 have been removed pursuant to removal operation 904.” [0068]; Figure 8B). 

Response to Arguments
Applicant’s arguments with respect to claims 1-5, 9-17, and 21-26 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Regarding the argument that none of the cited references teach or disclose every aspect of the claimed invention as recited in the amended independent claims 1, 11 and 24, the examiner respectfully disagrees. As detailed above, Bonde discloses in Figure 7A a tip of the inner sleeve extends longitudinally from the distal end of the outer sleeve and has a top, bottom, left side and right side; wherein the left and right sides are curved; wherein the tip narrows extending longitudinally from the distal end of the outer sleeve ot the distal end of the inner sleeve; wherein the top angles longitudinally downward from the distal end of the outer sleeve to the distal end of the inner sleeve; and wherein the bottom angles longitudinally upward from the distal end of the outer sleeve to the distal end of the inner sleeve. However, Bonde does not disclose that the top and bottom are flattened, the tip is not conical, wherein cross sections of the tip of the inner sleeve extending longitudinally from the outer sleeve form ovals decreasing in size as the inner sleeve extends to the distal end of the inner sleeve; and wherein the tip of the inner sleeve extending longitudinally from the outer sleeve forms an ovoid shape extending longitudinally to the distal end of the inner sleeve. These features are disclosed by Jones (see rejection of claim 1, 4, 11, 14, and 24 above) for the purpose of providing the inner sleeve with a shape that conforms to the shape of the opening of the outer sleeve and prevents rotation of the inner sleeve within the outer sleeve that allows the operator to ensure that the dilator device is properly positioned (Jones [0008], [0050]) and to allow the device to “pass easily over a guide wire without creating a false passage in an undesirable location in the tissue” (Jones [0046]). 
Regarding the argument that “the tip 20a of Jones does not form the ovoid shape or narrows form the distal end of the outer sleeve to the distal end of the inner sleeve as claimed by Applicant” (Remarks, page 16), the examiner respectfully disagrees. As detailed above, Jones discloses an inner sleeve (14a), a tip of the inner sleeve extending longitudinally from the distal end of the outer sleeve forms an ovoid shape extending longitudinally to the distal end of the inner sleeve (Figure 1D; wherein portion of the inner penetrator 14a extending longitudinally from the distal end of the outer sleeve tapers inwardly to from a generally elliptical or ovoid shape). It is maintained that one having ordinary skill in that would have found it obvious to modify the tip of the inner sleeve of Bonde to form an ovoid shape based on the teachings of Jones to allow the device to “pass easily over a guide wire without creating a false passage in an undesirable location in the tissue” (Jones [0046]). Additionally, it is noted that there is not support within the disclosure for the tip of the inner sleeve forming an ovoid shape. See rejections under 35 USC 112 above. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEAH J SWANSON whose telephone number is (571)270-0394. The examiner can normally be reached M-F 9 AM- 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEAH J SWANSON/            Examiner, Art Unit 3783   
/KEVIN C SIRMONS/            Supervisory Patent Examiner, Art Unit 3783